DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-6 and 8-13 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein at least one of the pass gate doped regions on one side of the gate structure is a non-epitaxial layer doped region in a corresponding fin, wherein: the at least one of the pass gate doped regions has the non-epitaxial layer doped region on the one side of the gate structure in the corresponding fin, no epitaxial layer doped region is at least on the one side of the gate structure on the corresponding fin, and remaining pass gate doped regions have epitaxial layers on each fin” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “pass gate doped regions in each fin on both sides of each gate structure in the pass gate transistor region, wherein at least one of the pass gate doped regions on one side of the gate structure is a non-epitaxial layer doped region in-a corresponding fin, wherein: the at least one of the pass gate doped regions has the non-epitaxial layer doped region on the one side of the gate structure in the corresponding fin, no epitaxial layer doped region-4-Attorney Docket No. 00158.0467.01US Application No. 16/870,044is at least on the one side of the gate structure on the corresponding fin, and remaining pass gate doped regions have epitaxial layers on each fin” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 23, 2022